                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

DWAYNE A. JOHNSON,

      Plaintiff,                                  Case No. 18-cv-11680
                                                  Hon. Matthew F. Leitman
v.

PETER E. SICES, et al.,

     Defendants.
__________________________________________________________________/
     ORDER (1) GRANTING IN PART AND DENYING IN PART
DEFENDANTS’ MOTION TO DISMISS, OR, IN THE ALTERNATIVE, TO
TRANSFER VENUE (ECF #14) AND (2) DIRECTING CLERK OF COURT
TO TRANSFER ACTION TO THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF MICHIGAN
      This is a pro se prisoner civil rights action brought under 42 U.S.C. § 1983.

Plaintiff Dwayne Anthony Johnson alleges that the Defendants – current and/or

former employees of the Michigan Department of Corrections (the “MDOC”) or

Corizon Medical Services – were deliberately indifferent to his serious medical

needs while he was incarcerated at the Earnest C. Brooks Correctional Facility in

Muskegon Heights, Michigan. (See Compl., ECF #1.) Johnson claims that he suffers

from a serious back injury that requires him to be placed in a lower bunk on the

ground floor and that prevents him from climbing more than three steps. (See id.)

He alleges that when he arrived at the Brooks facility, the medical staff

accommodated his medical needs by restricting his placement to a bottom bunk on


                                        1

the ground floor and requiring him to climb no more than three steps. (See id. Pg. ID

17.) He says that the Defendants, among other things, thereafter deliberately (1)

discontinued these accommodations even though Defendants knew that he needed

them and (2) otherwise failed to provide appropriate care for his back pain.

      Defendants Peter Sices, M.D., and Barbara Hoover, P.A., have now filed a

Motion to Dismiss the Complaint or, in the Alternative, to Transfer Venue. (See Mot.

ECF #14.) For the reasons stated below, the motion is DENIED to the extent that it

seeks dismissal of the Complaint and GRANTED to the extent that it seeks transfer

of this action to the United States District Court for the Western District of Michigan.

      Sices and Hoover argue that a transfer of venue is appropriate under 28 U.S.C.

§ 1404(a) (“Section 1404(a)”). Section 1404(a) provides that “for the convenience

of the parties and witnesses, in the interest of justice, a district court may transfer

any civil action to any other district or division where it might have been brought.”

The governing legal standards for a motion under Section 1404(a) are well

established:

               The burden is on the moving party to establish the need for
               a change of forum. Factors Etc., Inc. v. Pro Arts, Inc., 579
               F.2d 215 (2d Cir. 1978), overruled on other grounds
               by Pirone v. MacMillan, Inc., 894 F.2d 579 (2d Cir. 1990).
               “Unless the balance is strongly in favor of the defendants,
               the plaintiff's choice of forum should rarely be
               disturbed.” Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 508,
               67 S.Ct. 839, 91 L.Ed. 1055 (1947).


                                            2

                               ***

    Courts have broad discretion to transfer an action pursuant
    to section 1404 to avoid unnecessary delay and to protect
    parties, witnesses, and the public from undue expenses and
    inconvenience. See generally Van Dusen v. Barrack, 376
    U.S. 612, 84 S.Ct. 805, 11 L.Ed.2d 945 (1964); Norwood
    v. Kirkpatrick, 349 U.S. 29, 75 S.Ct. 544, 99 L.Ed. 789
    (1955). The Supreme Court instructs that “Section 1404(a)
    is intended to place discretion in the district court to
    adjudicate motions for transfer according to an
    ‘individualized,      case-by-case     consideration     of
    convenience and fairness.’ ” Stewart Org., Inc. v. Ricoh
    Corp., 487 U.S. 22, 29, 108 S.Ct. 2239, 101 L.Ed.2d 22
    (1988) (quoting Van Dusen, 376 U.S. at 622, 84 S.Ct.
    805). Courts consider the following factors when ruling on
    a motion to transfer under § 1404(a):

          (1) the convenience of the parties; (2) the
          convenience of the witnesses; (3) the relative
          ease of access to sources of proof; (4) the
          availability of process to compel attendance
          of unwilling witnesses; (5) the cost of
          obtaining unwilling witnesses; (6) the
          practical problems associated with trying the
          case most expeditiously and inexpensively;
          and (7) the interest of justice.

    Grand Kensington, LLC v. Burger King Corp., 81
    F.Supp.2d 834, 836 (E.D.Mich. 2000); Helder v. Hitachi
    Power Tools, USA Ltd., 764 F.Supp. 93, 96 (E.D. Mich.
    1991). Accord, Moses v. Bus. Card Express, Inc., 929
    F.2d 1131, 1137 (6th Cir. 1991) (holding that a “court
    should consider the private interests of the parties,
    including their convenience and the convenience of
    potential witnesses, as well as other public-interest
    concerns, such as systemic integrity and fairness, which
    come under the rubric of ‘interests of justice.’ ”)
    (quoting Stewart Organization, Inc., 487 U.S. at 30, 108
    S.Ct. 2239). Additionally, the Court may consider the
                                3

             forum's familiarity with the governing law. See Grand
             Kensington, 81 F.Supp.2d at 836 (citing Gulf Oil, 330
             U.S. at 508–09, 67 S.Ct. 839). Generally, a plaintiff's
             choice of forum will be given deference unless the
             defendant makes an appropriate showing. See Grand
             Kensington, 81 F.Supp.2d at 836 (citing Gen. Motors
             Corp. v. Ignacio Lopez de Arriortua, 948 F.Supp. 656, 668
             (E.D. Mich. 1996)). A transfer is not appropriate if the
             result is simply to shift the inconvenience from one party
             to another. See Evans Tempcon, Inc. v. Index Indus.,
             Inc., 778 F.Supp. 371, 377 (W.D. Mich. 1990).

Sullivan v. Tribley, 602 F.Supp.2d 795, 799–800 (E.D. Mich. 2009).

      Before applying the seven factors identified above, the Court notes that all of

the relevant conduct in this case occurred in the Western District of Michigan –

where the Brooks facility is located. That fact weighs in favor of transfer. Indeed,

in prisoner civil rights cases, the most convenient venue is often the one in which

the alleged misconduct occurred. See, e.g., Jones v. Tudor, 2008 WL 544592 (E.D.

Mich. Feb. 27, 2008) (transferring to the Western District of Michigan a prisoner

civil rights action filed by a prisoner housed in the Eastern District of Michigan

where all of the alleged misconduct occurred in the Western District); Mitchell-Bey

v. Barbier, 2008 WL 345508 (E.D. Mich. Feb. 6, 2008) (same); Pierce v. Coughlin,

806 F.Supp 426 (S.D.N.Y. 1992) (holding that the “primary factor” justifying

transfer of venue in prisoner civil rights action was that the “operative facts all

occurred” in the transferee district).




                                         4

      Here, the proper balance of the seven factors identified above weighs in favor

of transferring venue. First, it would be easier on the parties to litigate in the Western

District of Michigan. All of the Defendants reside in that district. And while

Johnson currently resides in this district, he is in the custody of the MDOC, and thus

the MDOC will be responsible for transporting him to and from necessary court

appearances. It cannot be said that Johnson, personally, would suffer a meaningful

inconvenience by having to litigate in the Western District.

      Second, the convenience of the witnesses favors litigating in the Western

District. Johnson has identified five prisoner-witnesses he wishes to call at trial, and

four of them are currently housed in the Western District. (See Resp., ECF #16 at

Pg. ID 159-60.) Likewise, one of Johnson’s medical witnesses works in the Western

District of Michigan. (See id. at Pg. ID 161 – identifying medical professional who

works in Ionia, Michigan). And while Defendants have not provided the Court with

a specific list of witnesses that they intend to call, they have expressed a general

intention to call medical personnel who work or worked at the Brooks facility in the

Western District. (See Mot., ECF #14 at Pg. ID 143.) Thus, it is reasonable to

conclude that the Western District will be more convenient for many of the defense

witnesses. See Sullivan, 602 F.Supp.2d at 800-01 (transferring prisoner civil rights

case to the Western District of Michigan where, even though defendants were not

“particularly effusive in their description of the likely proofs at trial,” they provided


                                            5

sufficient general information to enable the court to conclude that many of their

witnesses would find the Western District more convenient).

       Third, the access to proof factor is neutral. Neither side has suggested that

access to proof depends upon the district in which this action proceeds.

       Fourth, the Western District has the authority to compel the attendance of

most of the witnesses because of their ties to that district. This Court may not be

able to compel the attendance of certain potentially important witnesses who reside

in the Western District. Thus, the availability of process factor weighs in favor of

transfer.

       Fifth, the cost of obtaining unwilling witnesses factor is neutral.

       Sixth, it would be more efficient and inexpensive to try this case in the

Western District where most of the witnesses reside and/or work. If the case is tried

here, the parties face the prospect of having to present potentially substantial

amounts of testimony by way of trial depositions; in the Western District, more

witnesses would be expected to testify live. Live testimony is more efficient than

presenting trial depositions.

       Seventh, it would be in the interest of justice for this case to be tried in the

Western District – where all of the relevant events occurred and where the trial can

proceed expeditiously and efficiently.




                                           6

       Taken together, all of the above-described factors weigh in favor of transfer

to the Western District. And the factors in favor of transfer outweigh any interest

Johnson may have had in selecting this forum. As this Court has explained, a

plaintiff’s choice of forum may be entitled to less weight where, as here, none of the

operative facts occurred in the forum. Mitchell-Bey, 2008 WL 345508, at * 1 (citing

Boyd v. Snyder, 44 F.Supp.2d 966, 971 (N.D. Ill. 1999)).

       Simply put, this case belongs in this Western District of Michigan.

Accordingly, the Court GRANTS the Motion to Dismiss the Complaint or, in the

Alternative, to Transfer Venue (ECF #14) to the extent that it seeks a transfer to the

Western District of Michigan and DIRECTS the Clerk of the Court to transfer this

action to the Western District. The Court DENIES the motion to the extent that it

seeks dismissal of the Complaint because transferring this action is the most

appropriate and efficient course of action. See 28 U.S.C. §1406(a) (authorizing

district court to transfer, rather than dismiss, action filed in the wrong judicial district

where transfer is in the interest of justice).

       IT IS SO ORDERED.

                                    s/Matthew F. Leitman
                                          MATTHEW F. LEITMAN
                                          UNITED STATES DISTRICT JUDGE

Dated: February 11, 2019



                                             7

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on February 11, 2019, by electronic means and/or
ordinary mail.
                                        s/Holly A. Monda
                                        Case Manager
                                        (810) 341-9764




                                       8

